DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  149 (Fig 8B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6 and 18 is objected to because of the following informalities: 
In claim 6, line 7, the phrase “the set of front wheels” should be - -the front wheelset- -.
 In claim 18, the phrase “a substantially continuous deck surface”” should be - -the substantially continuous deck surface- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-6 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the rear truck" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites that a multistage control is manually actuatable (line 3).  This phrase is unclear.  As broadly interpreted, the neck control, the deck control and the stem control can be multistage controlled manually by a person/rider/user, such that the neck, deck and stem controls can be manually controlled in various (multistage) order at the discretion of the person/rider/user.  Clarification and correction are required.
Claim 6 recites the limitation “the rear wheel” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Should “the rear wheel” be amended to - -the rear wheelset- -”? 
Claim 15 recites the limitation "the front wheelset" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “a front wheel” in line 24.  Is the front wheel in addition to the front wheelset recited in line 18?  Or does the front wheelset comprise the front wheel?  Clarification and correction are required.
Claim 17 recites “the second deck section” in line 14. There is insufficient antecedent basis for this limitation in the claim.  Should the phrase be amended to - -the rear deck section- -?
Claim 18 recites the limitation "the front deck surface" and “the rear deck surface” in line 12.  There is insufficient antecedent basis for these limitations in the claim.
Clarification and correction for the aforementioned claims are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2012/0018968 (Joslin).
Regarding claim 1, Joslin discloses a scooter comprising: a deck comprising a front deck segment 4a defining a front deck surface; a rear deck segment 4b defining a rear deck surface (See Figs 1d, 1e); a deck hinge 40 (See Fig 2d) interposed between the front deck segment and the rear deck segment; a neck hinge 28 (See Fig 3a) coupled to the front deck segment opposite the deck hinge; a neck 20 coupled to the neck hinge opposite the front deck segment; a stem 10 rotatably coupled to the neck; a set of handlebars 12 coupled to a first end of the stem 10; a front wheelset 6 coupled to a second end of the stem opposite the set of handlebars; a rear wheelset 8 coupled to the rear deck segment opposite the deck hinge; a neck control (locking mechanism discussed in Para [0010, 0023, 0070] configured to release the neck hinge for transition between an open neck position and a closed neck position,  a deck control 52 (See Fig 3a) configured to release the deck hinge 40 for transition of the deck between an open deck position and a closed deck position (See Para [0077]), wherein the deck hinge 40 occupies the open deck position and the neck hinge occupies the open neck position in a first mode of the scooter for riding by a user (See Fig 1a); and wherein the deck hinge occupies the closed deck position and the neck hinge 28 occupies the closed neck position in a second mode of the scooter for towing by the user (See Figs 1e).
Regarding claim 3, Joslin discloses that the deck hinge 40 locates the front deck surface tangent the rear deck surface to form a substantially continuous deck surface in the open deck position (See Fig 1d); wherein the deck hinge separates the front deck section from the second deck section with the deck hinge located above a rear truck (at 8 and 132.  See location of rear truck relative the hinge 40 in fig 2e); wherein the neck hinge locates the stem 10 of a first angular offset from the front deck section in the open neck position (See Fig 1e); and wherein the neck hinge locates the stem 10 proximal and at a second angular offset from the front deck section in the closed neck position, the second angular offset less than the first angular offset.  (Compare Figs 1b and 1c).
Regarding claim 4, Joslin discloses that the stem 10 comprises a first stem section 10a coupled to the front wheel set and pivotably coupled to the neck hinge (at 30); a second stem section 10b  coupled to the set of handlebars 12 and configured to locate the set of handlebars at a first distance from the front wheel set in an extended stem position and to locate the set of handlebars at a second distance from the front wheelset in a retracted stem position, the second distance less than the first distance.  (See Para [0071]), and a stem latch (biased pin latch, not shown, but discussed in Para [0071])) configured to transiently retain the second stem section in the extended stem position and the retracted stem position relative to the first stem section; wherein, in the first mode, the deck hinge occupies the open deck position, the neck hinge occupies the open neck position, and the second stem section occupies the extended position (See Fig 1a); and wherein, in the second mode, the deck hinge occupies the closed deck position, the neck hinge occupies the closed neck position, and the second stem section occupies the retracted position (See Fig 1d and 1e).
Regarding claim 11, Joslin teaches that the deck control 52 is configured to release the deck hinge for transition of the deck from the open deck position to the closed deck position in response to the neck hinge entering the closed neck position from the open neck position. (See Para [0077]).
Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2017/0247075 (Kano).
Regarding claim 17, Kano discloses a scooter system comprising: a rear truck (18, 19) comprising a rear wheelset 20; a deck 10/13/16/11/18 comprising a front deck section 10/13; a rear deck section 16 supporting the rear truck opposite the front deck section; a deck hinge 11a (See Fig 4) interposed between the front deck section and the rear deck section; operable in an open deck position to locate the front deck section tangent the rear deck section to form a substantially continuous deck surface (See Fig 5), and operable in a closed deck position to separate the front deck section from the second/rear deck with the deck hinge 10a located above the rear truck (See Fig 4); and a deck latch (shown in Fig 7A and 7B) configured to selectively lock the deck hinge in the closed deck position; a stem 3 comprising a front wheelset 8 arranged on a first end and a handlebar 4 arranged proximal a second end opposite the first end; a neck 2 pivotably coupled to and retaining the stem above the front wheelset 8; coupled to the front deck section opposite the rear deck section; comprising a neck hinge (2C, See Para [0026]) operable in an open neck position with the stem angularly offset from the front deck section to separate the stem from the front deck section; and operable in a closed neck position to locate the stem proximal the front deck position (See Fig 3) and a neck latch 21. Kano also discloses a latch release system (at 24 in Figs 7b, see Para [0037]; and at 21, See Fig 11 and Para [0035])) configured to release the deck latch and the neck latch to prepare the scooter for transition between a ride mode and a tow mode; and wherein the deck hinge occupies the open deck position and the neck hinge occupies the open neck position in the ride mode; and wherein the deck hinge occupies the closed deck position and the neck hinge occupies the closed neck position in the tow mode.
Regarding claim 18, Kano discloses that the deck hinge locates the front deck surface tangent the rear deck surface to form a substantially continuous deck surface in the open deck position (See Figs 5 and 6); wherein the deck hinge 11A separates the front deck section from the second deck section with the deck hinge located above the rear truck in the closed deck position (See Figs 3 and 4); wherein the neck hinge locates the stem at a first angular offset from the front deck section in the open neck position; and wherein the neck hinge locates the stem 3 proximal and at a second angular offset from the front deck section in the closed neck position, the second angular offset less than the first angular offset. (Compare Figs 3 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joslin.
Regarding claim 2, although Joslin does not specifically disclose the angle of the front and rear deck surfaces in the open position, Figs 1a and 1d appear to show that the angle between the two deck surfaces is essentially 180 degrees, and the angle between the front deck surface and the stem appear to be 90 degrees in the open neck position.  (See Figs 1a and 1b and Para [0067]).  Joslin further does not specifically disclose the angle between the front and rear deck surfaces when the deck hinge occupies the closed deck position is between -15 degrees and +15 degrees (See Fig 1e) and that the angle between the front deck surface and the stem in the closed position is between -15 degrees and +15 degrees.  However, Fig 1e appears to show that the angle between the front and rear deck surfaces is between -15 degrees to +15 degrees in the closed deck position and Figs 1c and 1d appear to show that the angle between the front deck section and the stem is between -15 and +15 degrees.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an approximately 180-degree angle between the two deck surfaces in the open position in order to provide as flat of a surface for the user’s feet and to provide an essentially 90-degree angle between the stem and the first deck surface in order to provide a comfortable access to the stem for the user.  It would have also been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide and angle between the closed front and rear deck portion of between -15 and +15 degrees and the angle between the closed stem and front deck portion between -15 and +15 degrees in order to make the collapsed scooter as small as possible in order to minimize necessary storage space.
Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joslin in view of USPN 5,040,812 (Patin).
Regarding claim 6, Joslin does not disclose that in the second mode, the deck hinge and the neck hinge cooperate to locate a frontmost point of the front wheelset within 22 inches of a rearmost point of the rear wheelset; and that the deck hinge, the neck hinge and the stem latch cooperate to locate a topmost point of the set of handlebars within 24 inches of a bottommost point of the set of front wheels. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the length between the front and rearmost point of the front and rear wheelsets within 22 inches and the length of the stem to be within 24 inches in the second/closed mode in order to allow for easy storage in most standard compartments (i.e. under seats, overhead compartments, shelving and cupboards in homes) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Joslin also does not disclose a right and left rear wheel.  However, Patin discloses a scooter having right and left rear wheels (See Figs 2 and 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a pair of rear wheels on the scooter of Joslin as taught by Patin in order to provide added stability to the scooter, especially during turns.
Regarding claim 9, Joslin discloses that the stem comprises a fork 18 opposite the set of handlebars (See Figs 3b, 4a and 4c) and that the front wheelset comprises a front wheel rotatably coupled to the fork (Figs 3b and 4a) and also that the rear wheels comprise a rear truck 132. Joslin does not disclose that the rear truck is a four-bar linkage and that there is a first and second rear wheel.  However, Patin discloses a configuration of a pair of rear wheels with a four-bar linkage.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a four-bar linkage to a pair of rear wheels in order to provide better stability on the scooter while also allowing for the scooter to easily tilt or incline during travel.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joslin in view of US Pub 2018/0170473 (Koo).
Regarding claim 13, Joslin discloses a pair of lateral handlebars 12 operable in an extended position for riding of the scooter by the user (See Fig 1a) and in a collapsed position for stowing of the scooter (See Figs 1d and 1e), but does not disclose a handle coaxial with the stem.  However, Koo discloses a fixed handle 300 coaxial with the stem 220 and interposed between the pair of lateral handlebars, and graspable for towing of the scooter by the user.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the handle on the scooter of Joslin as taught by Koo in order to provide a carrying handle (See Koo at Para [0040] and Figs 1 and 6.) when transporting the folded scooter.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joslin in view of US Pub 2019/0263468 (Huang).
Regarding claim 14, Joslin does not disclose a motor, throttle or battery.  However, Huang discloses that it is known to provide a scooter that includes a motor 93, a throttle (See Fig 2) coupled to the handlebars and a rechargeable battery 21 located within the front deck segment (See Fig 11) and configured to supply power to the motor according to a position of the throttle 26 (See Figs 3 and 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the scooter in Joslin with the motor, throttle assembly and battery as taught by Huang in order to provide an optional means to power the scooter that alleviates work from the user.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2017/0247075 (Kano) in view of Joslin and US Pub 2002/0121155 (Wu).
Regarding claim 15, Kano discloses a front deck segment 13 defining a substantially flat front deck surface configured to carry a rider; a rear deck segment 16 defining a substantially flat rear deck surface configured to carry the rider (See Fig 6); a deck hinge 11A interposed between the front deck segment and the rear deck segment and configured to transiently engage a ride deck stop and a tow deck stop.  (See Figs 4 and  8 and Para [0041-0042]); a neck hinge 2D coupled to the front deck segment opposite the deck hinge and configured to transiently engage a ride neck stop and a tow neck stop (Compare Figs 5 and Fig 4); a neck 2 coupled to the neck hinge opposite the front deck segment, a rear wheel 20 coupled to the rear deck segment opposite the deck hinge; a front wheel 8 coupled to the stem opposite the opposite the set of handlebars; and a latch release system configured to selectively release the neck hinge L1 (Fig 7A) and the deck hinge L2 (Fig 8). Kano does not disclose the stem as recited and configured in claim 15.  However, the combination of Joslin and Wu discloses a stem 10 (in Joslin) pivotably coupled to the neck 20 (in Joslin)  and comprising the set of handlebars 12 (in Joslin) at a first end; a first stem section coupled to the front wheelset and pivotably coupled to the neck hinge (See Fig 1c in Joslin); a second stem section 10b coupled to the set of handlebars and configured to locate the set of handlebars at a first distance from the front wheelset in an extended stem position and to locate the set of handlebars at a second distance from the front wheelset in a retracted stem position, the second distance less than the first distance (Compare Figs 1a-c with Fig 1d, or Fig 2a with Figs 2b and 2c in Joslin) and a stem latch (outwardly resiliently biased pin (not shown, but discussed in Para [0071] in Joslin) configured to transiently retain the second stem section in the extended stem position and the retracted stem position relative to the first stem section.  The latch release system for the stem latch of Joslin would be the manual depression of the pin through the aperture (In Joslin, see Para [0071]).   Wu also discloses a latch release system for the stem latch (See Figs 5 and 7) via a moveable handle 230 (See Para [0016-0018] in Wu).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stem of Kano such that it functions as in the combination of Joslin and Wu in order to allow for telescopic adjustment of the length of the stem and to easily release the lock on the length of the stem as desired.
Regarding claim 16, Kano discloses that the deck hinge engages the ride deck stop to transiently fix the deck in a ride deck position and the neck hinge engages the ride neck stop to transiently fix the neck in a ride neck position in a ride mode of the scooter for riding by a user (See Kano in Fig 5); and wherein the deck hinge 11A engages the tow deck stop to transiently fix the deck in a tow deck position  (See Kano in Fig 4) and the neck hinge engages the tow neck stop to transiently fix the neck in a tow neck position in a tow mode of the scooter for towing by the user (See Kano at Fig 4 and Para [0025]).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2017/0247075 (Kano) in view of US Pub 2002/0121155 (Wu).
Regarding claim 19, Kano discloses that in the first mode, the deck hinge occupies the open deck position, the neck hinge occupies the open neck position and the second mode the deck hinge occupies the closed deck position and the neck hinge occupies the closed neck position.  Kano does not disclose a first and second stem section.  However, Wu discloses a first stem section 2 and a second stem section 4 coupled to the set of handlebars and configured to locate the set of handlebars at a first distance from the front wheelset in an extended stem position and to locate the set of handlebars at a second distance from the front wheelset in a retracted stem position (See Para [0017]), the second distance less than the first distance; and a stem latch 230 configured to transiently retain the second stem section in the extended stem position  (the first mode) and the retracted stem position relative to the first stem section (the second mode).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stem in Kano such that it can be telescoped in order to minimized the size of the scooter for storage.
Allowable Subject Matter
Claims 7-8, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616